Per Curiam.
This is an appeal from an adjudication order of the separate juvenile court of Sarpy County, Nebraska. The court found that the child in question, the appellant C.P., was between 7 and 16 years of age, was habitually truant from a school approved by the State of Nebraska, and was a child described in Neb. Rev. Stat. § 43-247(3) (b) (Cum. Supp. 1982).
The appellant contends that the finding of the juvenile court was erroneous because the child was being withheld from school by his parents.
Our decision in In re Interest of K.S., post p. 926, 346 N.W.2d 417 (1984), decided today, is controlling here. In that case we held that the juvenile court has exclusive original jurisdiction as to any child who is habitually truant from school, regardless of whether the truancy is with or without the permission of the parent or guardian.
It is unnecessary to consider the other assignments of error. The judgment is affirmed.
Affirmed.